DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 24 is objected to because of the following informalities: in line 11, “the cognitive task” should apparently read --the first cognitive task-- and “represents” should apparently read --represent--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24, 30, 34, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitations "the strength" in line 15 and “the measured neural activity” in lines 16-17.  There is insufficient antecedent basis for these limitations in the claim.
Claims 30, 34, and 35 are rejected by virtue of their dependence upon claim 24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 17, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gevins et al. (U.S. Pub. No. 2003/0013981 A1; hereinafter known as “Gevins”), in view of Gazzaley (U.S. Pub. No. 2014/0370479 A1).
Regarding claim 1, Gevins discloses a method (Abstract; Fig. 1) comprising: presenting a cognitive task to a subject, wherein presenting the cognitive task comprises presenting a stimulus or sequence of stimuli to the subject ([0014]-[0018]; [0080]; [0112]; visual and/or auditory stimuli); monitoring neural activity of the subject during the presenting of the cognitive task, wherein the neural activity comprises neural activity underlying one or more stimulus-related events, and the monitoring is time-locked to the one or more stimulus-related events ([0014]-[0017]; [0024]; [0059]; [0079]-[0080]; EEG and/or fMRI monitoring); and determining a neural performance level of the 
Regarding claim 2, the combination of Gevins and Gazzaley discloses the invention as claimed, see rejection supra, and further discloses that the one or more stimulus-related events comprises information processing, the information processing comprising cognitive processing and sensory processing (Gevins: [0017], [0024]-[0034], [0080], [0112], e.g., visual/auditory processing and cognitive/memory/attention processing; Gazzaley: [0010]).
Regarding claim 3, the combination of Gevins and Gazzaley discloses the invention as claimed, see rejection supra, and Gevins further discloses that determining 
Regarding claim 4, the combination of Gevins and Gazzaley discloses the invention as claimed, see rejection supra, and Gazzaley further discloses that adapting the cognitive task based on the neural performance level comprises adapting an aspect of the cognitive task relating to cognitive processing, sensory processing, or both ([0005]; [0110]; [0124]-[0128]).
Regarding claim 5, the combination of Gevins and Gazzaley discloses the invention as claimed, see rejection supra, and Gevins further discloses that presenting the cognitive task comprises presenting a cue prior to presenting the stimulus or sequence of stimuli to the subject ([0112]).
Regarding claim 6, the combination of Gevins and Gazzaley discloses the invention as claimed, see rejection supra, and Gevins further discloses that the one or more stimulus-related events comprises stimulus anticipation ([0031]; [0080]; [0112]; [0259]).
Regarding claim 7, the combination of Gevins and Gazzaley discloses the invention as claimed, see rejection supra, and Gevins further discloses that determining a neural performance level of the subject is based on neural activity underlying the stimulus anticipation ([0031]; [0043]-[0044]; [0079]-[0081]; [0112]; [0259]).
Regarding claim 8, the combination of Gevins and Gazzaley discloses the invention as claimed, see rejection supra, and Gazzaley further discloses that adapting the cognitive task based on the neural performance level comprises adapting an aspect of the cognitive task relating to stimulus anticipation ([0005]; [0110]; [0124]-[0128]).

Regarding claim 10, the combination of Gevins and Gazzaley discloses the invention as claimed, see rejection supra, and Gevins further discloses that the one or more stimulus-related events comprises response preparation ([0031]; [0080]; [0112]; [0259]).
Regarding claim 11, the combination of Gevins and Gazzaley discloses the invention as claimed, see rejection supra, and Gevins further discloses that determining a neural performance level of the subject is based on neural activity underlying the response preparation ([0031]; [0043]-[0044]; [0079]-[0081]; [0112]; [0259]).
Regarding claim 12, the combination of Gevins and Gazzaley discloses the invention as claimed, see rejection supra, and Gazzaley further discloses that adapting the cognitive task based on the neural performance level comprises adapting an aspect of the cognitive task relating to response preparation ([0005]; [0110]; [0124]-[0128]).
Regarding claim 17, the combination of Gevins and Gazzaley discloses the invention as claimed, see rejection supra, and Gevins further discloses that the stimulus or sequence of stimuli comprises a visual stimulus, an auditory stimulus, a tactile stimulus, an olfactory stimulus, or any combination thereof ([0080]).
Regarding claim 18, the combination of Gevins and Gazzaley discloses the invention as claimed, see rejection supra, and Gevins further discloses that the monitoring comprises measuring neural activity of the subject by EEG, fMRI, NIRS, 
Regarding claim 23, the combination of Gevins and Gazzaley discloses the invention as claimed, see rejection supra, and further discloses that the subject has a cognitive deficit selected from the group consisting of ADHD, PTSD, major depressive disorder, dementia, or a combination thereof (Gevins: [0239]; Gazzaley: [0196]-[0197]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gevins and Gazzaley as applied to claim 18 above, and further in view of Mishra et al., “Closed-Loop Rehabilitation of Age-Related Cognitive Disorders,” Semin. Neurol. 34:584-590, 2014 (cited in the IDS filed 06 June 2019; hereinafter known as “Mishra”).  The combination of Gevins and Gazzaley discloses the invention as claimed, see rejection supra, and further discloses measuring neural activity of the subject by EEG and fMRI (see rejection of claim 18).  The combination of Gevins and Gazzaley fails to disclose co-registering the neural activity of the subject with a 3D structural model of the subject’s brain.  Mishra discloses a similar method of cognitive enhancement comprising monitoring and measuring neural activity of a subject with EEG and fMRI that includes co-registering the neural activity of the subject with a 3D structural model of the subject’s brain in order to provide real-time, corrected, and precise visualization of the subject’s neural processing during a cognitive task (p. 588).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gevins and Gazzaley by co-registering the neural activity of the subject with a 3D structural model of the subject’s brain, as taught by .

Claims 24, 30, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Gevins, in view of Gazzaley and Mishra.
Regarding claim 24, Gevins discloses a system for neural activity detection and adaptive training (Abstract; Fig. 1), the system comprising: a user interface 12/13/15/16 ([0080]; [0112]); a neural activity detector 11 ([0079]); a computing device 14 comprising a non-transitory computer readable medium storing instructions that, when executed, cause the computing device to present, through the user interface, a first cognitive task to a subject comprising a stimulus or sequence of stimuli to generate stimulus-related events in the brain of the subject ([0014]-[0018]; [0080]; [0112]; visual and/or auditory stimuli); receive electrical signals from the neural activity detector during the presentation of the cognitive task that represent neural activity underlying the stimulus-related events in the brain of the subject ([0014]-[0017]; [0024]; [0059]; [0079]-[0080]; EEG and/or fMRI monitoring); locate the neural activity and measure the strength of the located neural activity ([0044]; [0082]; [0159]; [0240]); determine a neural performance level of the subject based on the measured neural activity ([0018]; [0043]; [0047]; [0094]-[0099]); and present, through the user interface, a second cognitive task to the subject ([0017]; [0027]; [0035]; [0037]; [0043]-[0044]).  Gevins fails to disclose mapping the electrical signals in real-time onto a 3D model of the subject’s brain and that the second cognitive task is adapted according to the determined neural performance level, though Gevins does teach that EEG signals may be used to alter a computer program 
The combination of Gevins and Gazzaley fails to disclose mapping the electrical signals in real-time onto a 3D model of the subject’s brain.  Mishra discloses a similar system for neural activity detection and cognitive enhancement comprising monitoring and measuring neural activity of a subject with EEG and fMRI, thereby receiving electrical signals from a neural activity detector, during a presentation of a cognitive task, and mapping the electrical signals in real-time onto a 3D model of the subject’s brain to locate the neural activity in order to provide real-time, corrected, and precise visualization of the subject’s neural processing during the cognitive task (p. 588).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gevins and Gazzaley by mapping the electrical signals in real-time onto a 3D model of the subject’s brain, as taught by 
Regarding claim 30, the combination of Gevins, Gazzaley, and Mishra discloses the invention as claimed, see rejection supra, and Gevins further discloses that the neural activity detector comprises a device selected from the group consisting of an EEG device, an fMRI device, a NIRS device, an ECoG device, and a combination thereof ([0014]-[0017]; [0024]; [0059]; [0079]-[0080]).
Regarding claim 34, the combination of Gevins, Gazzaley, and Mishra discloses the invention as claimed, see rejection supra, and Gevins further discloses that the user interface further comprises a user input device 12/15/16 adapted to allow the subject to input a behavioral response to the stimulus or sequence of stimuli ([0080]); [0112]).
Regarding claim 35, the combination of Gevins, Gazzaley, and Mishra discloses the invention as claimed, see rejection supra, and further discloses that the non-transitory computer readable medium further stores instructions that, when executed, cause the computing device to assess the subject’s behavioral performance level on the cognitive tasks (Gevins: [0028], [0043]; Gazzaley: [0105], [0124], [0233]) and adapt the cognitive task based on both the neural performance level and the behavioral performance level (Gazzaley: [0008], [0017], [0024], [0037], [0124]-[0130], [0196]-[0197]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hammer et al. (U.S. Pub. No. 2017/0123028 A1) teaches .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/THADDEUS B COX/Primary Examiner, Art Unit 3791